Exhibit 10.1
[agnimage.jpg] [agnlogo.jpg]
__________________________________________________________________________________
2525 Dupont Drive, P.O. Box 19534, Irvine, California, USA 92623-9534 Telephone:
(714) 246-4500



June 24, 2013


Douglas S. Ingram
Executive Vice President,
Europe, Africa, Middle East
Allergan, Inc.
2525 Dupont Drive
Irvine, California 92612


Dear Mr. Ingram:


It is my pleasure to present you with this offer for the position of President,
Allergan, reporting to David E.I. Pyott, Chairman of the Board and Chief
Executive Officer. This offer and its associated compensation package have been
approved by the Allergan Board of Directors and, if accepted by you, will be
effective as of July 1, 2013 (the “Effective Date”).


If accepted, this position will initially be based at Allergan’s offices in the
U.K. with frequent travel to the U.S. It is currently anticipated that you will
be repatriated from the U.K. to the U.S. during the first fiscal quarter of
2014, although your repatriation could occur at any time upon the mutual
agreement of you and Allergan. The terms and conditions of your repatriation
will be provided to you at the time your repatriation takes place.


The specifics of the offer are as follows:


Base Salary/Responsibilities
Beginning on the Effective Date, your annual base salary will be USD $700,000,
paid in accordance with Allergan’s customary payroll practices. This reflects a
promotional increase of 15% over your current annual base salary to reflect your
responsibilities as President, Allergan, which will include leading all of
Allergan’s global commercial operations.


Salary Review
An annual salary and performance review will be conducted in February of each
year. Salary adjustments for the offered position are subject to review and
approval by the Allergan Board of Directors.


Management Bonus Plan Participation
You will continue to be eligible to participate in the 2013 Allergan Management
Bonus Plan (the “Bonus Plan”). Your new bonus target will be 80% of your annual
base salary, prorated beginning on the Effective Date and continuing through
December 31, 2013 and will be paid, if at all, in accordance with the terms and
conditions of the Bonus Plan. It is currently contemplated that you will
participate in the Allergan Executive Bonus Plan beginning in 2014.





--------------------------------------------------------------------------------

Douglas S. Ingram        Page | 2
June 24, 2013



Long-Term Incentive Plan
You will continue to be eligible to participate in the Allergan Long-Term
Incentive Plan (the “Incentive Award Plan”). The Incentive Award Plan offers the
potential to achieve top-quartile total compensation if corporate growth
objectives are met.


Award guidelines under the Incentive Award Plan are reviewed and adjusted on an
annual basis. Grants are subject to approval by the Allergan Board of Directors
and are not guaranteed from year to year. Typically, Allergan grants
non-qualified stock options (“NQSOs”) to its executives, if at all, in February
of each year. You will be eligible for consideration to receive a NQSO grant in
February 2014.


U.S. Executive Perquisites
You will continue to be eligible for U.S. executive perquisites as set forth
below:


▪
Tax and Financial Planning Services Fees: USD 10,000; and

▪
Annual Miscellaneous Allowance: USD 10,000.



Executive Stock Ownership Requirement
You will continue to have a stock ownership requirement. Your new ownership
requirement will be in an amount equal to four (4) times your annual base salary
(calculated in accordance with Allergan’s Executive Stock Ownership Policy),
which requirement must be satisfied within five (5) years of the Effective Date.


Change in Control
In the event of a Change in Control of Allergan, you will be eligible to receive
termination payments equal to three (3) times a combined base salary and bonus
formula in accordance with the Allergan, Inc. Change in Control Policy.


Pursuant to Section 1 of your current Change in Control Agreement (the “Existing
CIC Agreement”) dated December 26, 2010, the Company has the right to terminate
the Existing CIC Agreement by providing you with written notice of such
termination no later than 60 days before the expiration date of the Existing CIC
Agreement. This will serve as the formal written notice of termination of the
Existing CIC Agreement, effective as of December 26, 2013.
    
Benefits
Until you are repatriated to the U.S., you will continue to be eligible for the
below benefits as outlined in your Letter of Understanding dated August 1, 2010
(the “Letter Agreement”).


To the maximum extent practicable and subject to the terms and conditions of
Allergan’s applicable plans and laws, you will continue to be covered by home
country benefit and retirement programs, including social security. In cases
where this is not possible, every reasonable effort will be made to provide
suitable alternative coverage (i.e., alternative medical coverage for employees
from countries where medical coverage cannot be extended to another
jurisdiction). Further information can be found in the Home Country Benefits and
International Benefit Plan Guides.
While your assignment is based in the U.K., your benefits plans are as follows:



--------------------------------------------------------------------------------

Douglas S. Ingram        Page | 3
June 24, 2013



▪
Medical, Dental, Vision: AETNA;

▪
Life Insurance and AD&D: AETNA;

▪
Executive Life Insurance: USD $1,500,000;

▪
Sick Leave and LTD: Current US benefits plan;

▪
Retirement Plan: Allergan Inc. Pension Plan & Supplemental Executive Retirement
Plan;

▪
Business Travel Accident Insurance; and

▪
International SOS Plan.



Vacations
You will maintain your accrued, unused vacation and will remain eligible for
vacation accrual based on the U.S. country schedule.


Separation Payments
In the event that you are terminated from Allergan, Inc. (other than due to a
Change in Control or for “serious misconduct” (as defined in Allergan’s Employee
Handbook)), you will be eligible for severance compensation in accordance with
the Company’s executive severance policy.


Assignment Allowances and Benefits
Assignment allowances and benefits as outlined in the Letter Agreement will
remain in place until you are repatriated to the U.S.


Please indicate your acceptance of this position by signing below and returning
this letter to me.


Sincerely,




/s/ David E.I. Pyott
David E.I. Pyott
Chairman of the Board, President and Chief Executive Officer
Allergan, Inc.


cc: Scott D. Sherman






SIGNED AND AGREED:




Douglas S. Ingram:    /s/ Douglas S. Ingram


Date:            June 24, 2013







